                 Case 1:18-cv-08431-JGK Document 26 Filed 11/26/..19 ~~l.:.ol5-:. ~ -
                                                                                  ...   _-- , .   l'
                                                           \I ~.1:r-,~ --~LI'-~,
                                                                                 ;,~Ir1nC',
                                                                                      --'-''
                                                                                             ]" ,/~~ ;:.'




JA~1ES F.. JOH'.\ISO.'\'                                                                                IL\:\:\AH V. FADDIS
Curporarwn Counsrl
                                              THE CITY OF NEW YORK
                                                                                                                   "1)emor   ( 'uunsel
                                         LAW DEPARTMENT                                                     phone. (212) 356-2486
                                                                                                               fa" (212)356-3509
                                                  100 CHURCH STRHT
                                                                                                             hfodd1s'd·la~\ n)c gov
                                                 ~EW   YOR,<. ti.Y. 100117


                                                                             November 26. 2019
BYECF
Honorable John G. Kocltl
United States District Judge
Southern District of New York
500 Pearl Street
New York. New York I 0007

            Re:       Shawn July v. City of New York._ et al.
                      l 8-cv-8431 (JGK)

Your Honor:
       I am the attorney assigned to represent defendants the City of New York and Warden
Saunders in the above-referenced matter. 1 Defendants write to respectfully request: (I) a pre-
motion conference pursuant to their anticipated motion to dismiss the Complaint: (2) a stay of
proceedings and adjournment sine die of all pending deadlines and appearances until after
adjudication ofdetcndants' motion: and (3) that the Court sua sponte enlarge the time to respond
to the Complaint on behalf of defendants Arias, Cai, Henry, Lamar. and Wallace. Plaintiffs
counsel has consented to the latter request for enlargement.
            I.        Factual Background
        Plaintiff commenced this action by tiling a complaint on September 14, 2018. against
defendants City of New York, Detective Pizarro of the New York City Police Department
("NYPD"). three John Doe NYPD Officers, New York City Department of Correction ("DOC")
Warden Saunders. DOC Captains Vismale, No11on, and Santos, and DOC Correction Ot1lcers
Arias. Cai, l lenry, Lamar, and Wallace (ECF No. 2). Plaintiffs claims against the members of
the NYPD arise from his arrest on May 9, 1999. which plaintiff alleges was made without a
warrant or probable cause. Plaintiff further alleges that, following his arrest, he was maliciously
prosecuted by Del. Pizarro 2 for not cooperating with an ongoing investigation. Records reflect
that plaintiff was arrested for criminal possessior: of a controlled substance with intent to sell and
criminal possession ofa loaded gun, and prosecuted. Plaintiff alleges that following arraignment
he posted bail, and immediately returned to New Jersey. Plaintiff was arrested on May 14, 1999.

1
  Pkasc take further notice that this cast: is ussigned to /\ssistant Corporation Counsel .'\ndn:\\ B. Spears, who is
pn:scntl) a\\aiting adn1ission tu the :....~i.:,,· York State Bar and is handling this muller under Ill) supen·isiun . .Mr.
Spears may be rear.:hcd directly at !212) 356-3159 or uspcarS'(·i.la\V.n)c.gov.
" Upon information and belief. I)ct. Pizarro has not ) ct been ser\'cd and thus has not bci:n joined a party in this
a<.:lion.
             Case 1:18-cv-08431-JGK Document 26 Filed 11/26/19 Page 2 of 5




in New Jersey. convicted of aggravated manslaughter, and sentenced to a 20-year term of
incarceration. In 2015. while plaintiff was serving his New Jersey sentence. he requested a
transfer to New York to resolve the open charges from his 1999 arrest. While plaintiff was in
DOC custody in 2015, he alleges that he was subjected to various constitutional violations bv
members of the DOC. including Fourth Amendment violations relating to his property. and
excessive force. Plaintiff also purports to bring a Monell claim, alleging that the City has a
policy of arresting individuals \Vithout probable cause. Plaintiff alleges that the charges against
him were dismissed on September 28, 2015.
       II.      Defendants' Motion to Dismiss (NYPD Claims)
       A. Plaintiffs False Arrest Claim Is Time-Barred
        Plaintiff was arrested on May 9, 1999 and alleges that he was detained for 72 hours,
before being charged and released on bail. Thus. plaintiffs federal false arrest claim accrued on
May 9, 1999 and any state law false arrest claim accrued on May 12, 1999. Accordingly. the
statute of limitations for plaintiff's federal and ;tale false arrest claims expired on May 9. 2002
and May 12. 2002, respectively. Plaintiffs Complaint was not filed until September 14, 2018
(ECF No. 2). Therefore. plaintitrs false arrest claims are time-barred.
       8. Plaintiff Fails to Adequately Plead A .Claim for Malicious Prosecution
        Plaintiffs malicious prosecution claim also fails, as imer alia plaintiff does not plead any
post-arraignment deprivation of liberty. On a malicious prosecution claim under Section 1983, a
plaintiff must allege. inter alia. a "post-arraignment deprivation of liberty that rises to the level
ofa constitutional ·sei1.ure.'" Coleman v. City of New York. 688 F. App'x 56 (2d. Cir. 2017).
"[F]or purposes of a malicious prosecution cl<iim, lJ ·an inmate already incarcerated has not
suffered any unconstitutional deprivation of liberty as a result of being charged with new
criminal offenses."' Willis v. Rochester Police Dep't. No. 15 Civ. 6284 (FPG), 2018 U.S. Dist.
LEXIS 166368, *16-17 (W.D.N.Y Sept. 27, 2018). Here, plaintiff does not allege that his time
spent in New York custody lengthened his overnll prison term. Thus. plaintiff fails to adequately
plead a malicious prosecution claim.
       C. Defendants Are Entitled to Qualified Immunity
        At a minimum. the NYPD defendants are entitled to qualified immunity, as arguable
probable cause existed for plaintiffs arrest and prosecution. "[P]olice officers are entitled to
qualified immunity. which shields them from civil damages and liability, so Jong as their conduct
does not violate clearly established statutory or constitutional rights of which a reasonable person
would have known." Universal Calvary Church v. Citv of New York, No. 96 Civ. 4606 (RPI')
and related Group A-1 cases, 2000 U.S. Dist. LEXIS 15153. at *29-30 (S.D.N .Y. Oct. 13, 2000).
"Occupants of a house who have access to the <irea in "hich the contraband is found may have
constructive possession of the contraband." ~,1uir v. Citv of New York, No. 18 Civ. 3400
(BMC), 2019 U.S. Dist. LEXIS 105163, at *6 (E.D.N.Y. Jun. 24, 2019). Plaintiff alleges that he
was inside a friend's apartment when NYPD officers discovered a quantity of drugs on plaintitrs
friend and in "another area of the home." (Comp!.. ECF No. 2 p. 4). The recovery of drugs
inside the apartment provided officers with, at a minimum, arguable probable cause to arrest
those ;vithin the premises, including plaintiff. Further, the recovery of a firearm in plaintiff's
possession provided. at least. arguable probable cause for his arrest and prosecution. Thus. the
NYPD defendants arc entitled to qualified immunity.


                                                 2
            Case 1:18-cv-08431-JGK Document 26 Filed 11/26/19 Page 3 of 5




        D. Plaintiffs Remaining Claims Are Unsupported
         The Complaint also purports to state claims for municipal liability, abuse of process.
retaliation, and cruel and unusual punishment. To the extent that plaintiff has failed to plead
facts to support these claims, or they are without legal basis, they must be dismissed.
        III.   Defendants' Motion to Dismiss (DOC Claims)
        A. Plaintiffs Excessive Force Claims Are Group Pied
        Plaintiffs excessive force allegations fail to adequately allege the personal involvement
of the live named correction officers. "An individually named defendant cannot be held liable
for a plaintiff's alleged Section I 983 claim absent personal involvement in the alleged
constitutional deprivation." Johnson v. City of'Jew York, No. 15 Civ. 8195 (GHW), 2017 U.S.
Dist. LEXIS 81359, at *26 (S.D.N.Y. May 26, 2017). "[A]s a corollary to the personal-
involvement rule, complaints that rely on 'group pleading' and 'fail to diflerentiate as to which
defendant was involved in the alleged unlawfu: conduct are insutlicient to state a claim."' &
Here, the Complaint does not allege which detendants were involved in the alleged unlawful
conduct and how. Accordingly. plaintiffs Complaint fails to adequately allege personal
involvement.
        B. Plaintiffs Fourth Amendment Claim .Against Del'endant Norton Is Time-Barred
        Plaintiffs Fourth Amendment proper!/ claim is subject to a three-year statute of
limitations that begins to run when the alleged violation occurred, on August 31. 20 I 5. (Comp!.
Ex. 10). Accordingly. the statute of limitations expired on August 31, 2018. Plaintiff's
Complaint relating to the alleged Fourth Amendment violation was not filed until September 14.
2018 (ECF No. 2). Therefore, plaintiffs Fourth Amendment property claim is time-barred.
       C. Plaintiffs Remaining Claims Arc Unsupported
        Plaintiffs Complaint purports to state additional claims for supervisory liability and
abuse of process. To the extent that plaintiff ha'' !'ailed to plead facts or allege a basis to support
these claims, they must be dismissed.
        IV.    Pre-Motion Conference
       Defendants arc requesting. pursuant to the Court's Individual Rules. that the Court
schedule a pre-motion conference on defendants·· anticipated motion to dismiss. In the event the
Court deems a pre-motion conference unnecessary, defendants respectfully request that the Court
endorse the following briefing schedule:
                 1.   Defendants file their motio.'1 papers on or before January 7, 2020;
                11.   Plaintiff files his Opposition on or before February 4. 2020: and
               iii.   Defendants file their reply •.>nor before February I 8. 2020.
       V.      Stay of Proceedings
       Furthermore, because all claims against the defendants in this case are ripe for dismissal.
discovery is not necessary at this stage. As such, defendants respectfully request a stay of
proceedings and adjournment sine die of all pending deadlines and appearances until after the
adjudication of' defendants' motion. Pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure. a court has discretion to stay discovery •·for good cause." "Good cause may be sho"n

                                                  3
          Case 1:18-cv-08431-JGK Docurrent 26 Filed 11/26/19 Page 4 of 5




where a party has filed a dispositive motion, the stay is for a short period of time, and the
opposing party will not be prejudiced by the stay." Boelter v. Hearst Communs., Inc., No. 15
Civ. 03934 (AT), 2016 U.S. Dist. LEXIS 12322. at *13 (S.D.N.Y. Jan. 28. 2016) (quoting
Spencer Trask Sotlware & Info. Servs., LLC v. RPost Int'! Ltd .. No. 02 Civ. 01276 (PKL), 206
F.R.D. 367, 368, 2002 U.S. Dist. LEXIS 6021 at *368 (S.D.N.Y. Apr. 8. 2002) (internal
quotations omitted)). In determining whether to stay discovery. the Court should consider: "I)
whether the defendant has made a strong showing that the plaintiffs claim is unmeritorious; 2)
the breadth of discovery and the burden of responding to it; and 3) the risk of unfair prejudice to
the party opposing the stay." Kanowitz v. Broadridge Fin. Solutions Inc., No. 13 Civ. 649 (DRH)
(AKT), 2014 LEXIS 46518 at *15-*16 (E.D.N.Y. Mar. 31, 2014). Courts in this Circuit "have
held that a stay of discovery is appropriate [] where the motion appears to have substantial
grounds or[.] stated another way. does not appear to be without foundation in law." Johnson v.
N.Y. Univ. Sch. of Educ., 205 F.R.D. 433. 434 (S.D.N.Y. 2002) (internal citations and
quotations omitted).
        In the instant action, defendants' antic:pated motion to dismiss is folly dispositive of
plaintiffs claims against them. As the stay of discovery would only last for the duration of the
Court's consideration of the motion. plaintiff would not be prejudiced by said stay. Furthermore.
in light of the fully dispositive nature of ddendants' anticipated motion to dismiss, an1
movement toward discovery would be a waste of the Court and parties' resources. Accordingly,
defendants' respectfully request that the Court stay proceedings and adjourn sine die all pending
deadlines until after the adjudication of defendants' anticipated motion to dismiss.

       VI.     Request for Enlargement
        Defendants are further requesting that th<.: Court sua sponle enlarge the time to respond to
the Complaint on behalf of the correction officer defendants Arias, Cai. Henry, Lamar. and
Wallace. Plaintiffs counsel consents to this request. This request is made to provide additional
time for this Office to assess and assume representation for these named defendants.
         Pursuant to Section 50-k of the New York General Municipal Law, an enlargement of
time is needed so that this Office can determine . based on a review of the case. whether we can
provide representation to these defendants. and they must then determine whether they wish to
be represented by this Office. See Mercurio v. The City of New York. 758 F.2d 862, 864-65 (2d
Cir. 1985). Due to delays in receiving documems to assess representation under 50-k, as well as
the upcoming holiday schedule, this Office has 10t yet been able to interview these officers and
assume representation for them. Thus. an enlargement of time is necessary to determine whether
it can and will represent the above-referenced defendants in this action. Accordingly. this Office
respectfully requests that the Court sua .11mnte enlarge the time to respond to the Complaint on
behalf of the named individual defendants. Aria", Cai. Henry, Lamar. and Wallace. to December
16, 2019.
       Defendants thank the Court for its time and attention to this matter.




                                                 4
        Case 1:18-cv-08431-JGK Document 26 Filed 11/26/19 Page 5 of 5




                                               Respectfully submitted.



                                                                            is
                                               Hannah Faddis
                                               Senior Counsel
                                               Special Federal Litigation Division

CC:   VIA ECF
      Samuel Christopher DcPaola
      Allorney for !'iainriff




                                     5
